NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        DEC 5 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GLORIA ERIKA MONREAL DE LEON,                   No.    18-71853
AKA Gloria Erika Deleon, AKA Gloria
Erika Monreal,                                  Agency No. A074-792-890

                Petitioner,
                                                MEMORANDUM*
 v.

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted October 2, 2019
                            San Francisco, California

Before: FERNANDEZ and PAEZ, Circuit Judges, and CHOE-GROVES,** Judge.

      Gloria Monreal De Leon (“Monreal”) petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing her appeal and denying her

motion to remand. The BIA issued a Burbano affirmance of the immigration



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Jennifer Choe-Groves, Judge for the United States
Court of International Trade, sitting by designation.
judge’s (“IJ”) ruling ordering that Monreal be removed to Mexico and adopted the

IJ’s adverse credibility finding. We have jurisdiction under 8 U.S.C. § 1252.

“Where, as here, the BIA adopts and affirms the IJ’s order pursuant to Matter of

Burbano, 20 I. & N. Dec. 872, 874 (BIA 1994), and expresses no disagreement

with the IJ’s decision, we review the IJ’s order as if it were the BIA’s.” Chuen Piu

Kwong v. Holder, 671 F.3d 872, 876 (9th Cir. 2011). We deny the petition for

review.

      1. We first reject Monreal’s contention that the IJ erred by considering her

fraud-related criminal history in making the adverse credibility finding. There is

record evidence, including Monreal’s own testimony, that Monreal suffered a

forgery conviction. The agency did not err in concluding that such a conviction

was a sufficient basis to discredit her testimony.1 Unuakhaulu v. Gonzales, 416

F.3d 931, 938 (9th Cir. 2005). Once Monreal’s testimony was discredited, there

was no evidence to support her claim regarding the time, place, and manner of her

entry. In the absence of credible testimony, Monreal’s claim fails.


      2. The BIA did not abuse its discretion in denying the motion to remand for

consideration of Monreal’s application for cancellation of removal. Monreal failed

to provide any evidence of good moral character and thus did not make out a prima


1
 We do not address whether Monreal’s shoplifting convictions, standing alone,
would support the adverse credibility finding.

                                         2
facie case of eligibility for cancellation of removal. 8 U.S.C. § 1229b(b)(1).


      PETITION FOR REVIEW DENIED.




                                          3